Citation Nr: 0827111	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-15 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to May 
1991.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required of her part.  



REMAND

In May 2006, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO.  She was scheduled on 
August 21, 2007, but failed to report.  

In a statement received on July 29, 2008, the veteran 
informed VA of her updated address and requested she be 
rescheduled for a hearing before a VLJ at the RO.  The record 
does not reflect that this hearing has been scheduled; as 
such, this matter must be remanded to the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO as soon as 
such a hearing is possible.  A copy of 
the notice provided to the veteran of the 
scheduled hearing should be placed in the 
claims folder.  Any indicated development 
also should be undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




